t c memo united_states tax_court william r tinnerman petitioner v commissioner of internal revenue respondent docket nos filed date william r tinnerman pro_se lauren b epstein for respondent memorandum opinion wells judge respondent determined the following deficiencies in income_tax additions to tax and penalties for petitioner’s taxable years and 1these cases were consolidated by order of the court and are hereafter referred to as the instant case year deficiency a a f a dollar_figure big_number big_number big_number - - - dollar_figure dollar_figure dollar_figure dollar_figure - dollar_figure dollar_figure dollar_figure big_number - dollar_figure the issues we must decide are whether the record in the instant case should be reopened to receive new evidence whether petitioner has a zero basis in his s_corporation stock whether petitioner is liable for deficiencies in income_tax for taxable years through whether petitioner is liable for the fraud_penalty pursuant to sec_6651 f for taxable years and whether petitioner is liable for an addition_to_tax pursuant to sec_6651 for failure_to_file hi sec_2002 tax_return whether petitioner is liable for an addition_to_tax pursuant to sec_6654 for failure to make estimated payments for tax years through and whether petitioner is liable for a penalty pursuant to sec_6673 2to be calculated 3to be calculated 4unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years in issue background some of the facts and certain exhibits have been stipulated the parties’ stipulations of fact are incorporated herein by reference and are found as facts in the instant case petitioner resided in st augustine florida at the time the petitions were filed in the instant cases petitioner graduated from the university of colorado in with a business degree majoring in finance and minoring in economics petitioner is a licensed commercial real_estate broker and has commercial real_estate management experience petitioner failed to file federal_income_tax returns make estimated payments or pay the tax due for his through taxable years during that time petitioner was the sole shareholder and president of st augustine self storage inc company an s_corporation incorporated in when incorporated the company had three shareholders including petitioner the company owns property located pincite willard drive st augustine florida property on date the company executed a note in the amount of dollar_figure note and to secure the note a mortgage encumbering the property petitioner did not provide any evidence that he is or has ever been personally liable to pay the note petitioner has been the sole shareholder of the company since and president and treasurer since approximately petitioner had significant pass-through income from the company and received distributions from the company for all taxable years in issue in the instant case petitioner’s certified_public_accountant jon mazer mr mazer has prepared all the corporate_income_tax returns for the company including those for through prior to mr mazer also prepared individual income_tax returns for petitioner petitioner reviewed signed and filed all the forms 1120s u s income_tax return for a subchapter_s_corporation for the company for all taxable years in issue when petitioner filed the forms 1120s for the company for taxable years through he was aware of the net_income reported on those returns petitioner understood the tax effects of having an s_corporation and specifically was aware during the taxable years in issue that the net profits from an s_corporation are passed through and taxable to its shareholders prior to the taxable_year petitioner reported the net_income of the company on his individual income_tax returns petitioner told mr mazer not to prepare petitioner’s individual income_tax returns starting with the taxable_year petitioner however still had mr mazer prepare the forms 1120s for the company for years and thereafter beginning with petitioner’s taxable_year petitioner stopped filing returns or making estimated_tax payments mr mazer did not advise petitioner that he was not required to file individual income_tax returns for taxable years through mr mazer did not advise petitioner that his income from the company for taxable years through was not taxable on the schedule_k-1 attached to the form_1120s for the company for year petitioner inserted the following statement statement the corporation has determined the net_income shown on the schedule_k-1 form_1120s does not constitute ‘gross income’ as determined by rules set forth in the treasury regulations pincite cfr part sec_1_61-1 and b and b - therefore since there is no gross_income the net_income shown on the k-1 is not reportable on your as taxable_income petitioner placed the statement on the schedule_k-1 after mr mazer had prepared the form_1120s petitioner added other statements similar to the statement to the forms 1120s for the company’s years and mr mazer did not advise petitioner that placing the statement on the schedules k-1 relieved him of the requirement to file an individual_income_tax_return petitioner did not consult an attorney accountant or other tax professional about whether his income was taxable or whether he was required to file an individual_income_tax_return on date petitioner personally prepared and filed form sec_1040x amended u s individual_income_tax_return for the and taxable years reporting zero income and claiming refunds in addition to the amended individual income_tax returns that petitioner filed petitioner also sent letters to his payors on date stating that they had erroneously reported income to the internal_revenue_service irs and directing that they file corrected information returns with the irs reflecting that he had no gross_income petitioner also filed forms substitute for form_w-2 wage and tax statement or form 1099r distributions from pensions annuities retirement or profit-sharing_plans ira’s insurance contracts etc with the amended individual income_tax returns he filed on date on those forms petitioner reported that he had zero income from each payor for the and taxable years on date the irs sent petitioner a letter informing him that the amended individual income_tax returns he filed for the and taxable years were determined to be frivolous documents that the positions taken on the amended income_tax returns were frivolous and that his refund claims were denied on date petitioner responded by sending the irs a letter making frivolous arguments petitioner’s frivolous arguments included among others that he derived none of his income from sources outside the united_states and therefore his income was not taxable under sec_861 and various associated regulations on date the irs sent petitioner notice that his refund claims for the and taxable years were disallowed informed him that the tax_court and other federal courts have repeatedly rejected his position and again informed him that a penalty of dollar_figure may be assessed under sec_6702 on date the irs assessed the frivolous_return penalty under sec_6702 against petitioner for his and taxable years during petitioner purchased a package of documents for dollar_figure from john p ellis mr ellis and jeff pollard mr pollard petitioner used the package of documents to establish a sham trust under the name of bay point enterprises bay point when petitioner purchased the package petitioner knew that messrs ellis and pollard were being investigated by a grand jury for promoting the sham trusts petitioner transferred to bay point his limited_partnership_interest in winthrop venture capital that he had acquired in for dollar_figure petitioner directed winthrop venture capital to pay significant dividends to bay point which petitioner used to open a bank account in bay point’s name petitioner appointed mr ellis as the sole trustee of bay point mr ellis was incarcerated for contempt approximately month after petitioner purchased the bay point trust and mr ellis was indicted shortly afterwards petitioner was the only person with control_over the assets of bay point petitioner was the only person with signature_authority over bay point’s bank account and petitioner managed all of bay point’s property in mr ellis was sentenced to serve and a half years in prison for marketing sham trusts petitioner nonetheless continued to use bay point bay point has never filed an income_tax return and has never paid any taxes petitioner repeatedly told irs agents that he had no taxable_income or gross_income and was not required to file income_tax returns for his through taxable years throughout the examination of petitioner’s through taxable years petitioner sent multiple documents to the irs containing frivolous arguments on date the irs’s revenue_agent informed petitioner of the irs’s authority to enforce income_tax laws and examine books_and_records provided petitioner with a document titled the truth about frivolous tax arguments and provided petitioner with another opportunity to provide requested books_and_records the document titled the truth about frivolous tax arguments provided petitioner with specific legal citations showing why such frivolous tax arguments have been rejected petitioner failed to comply with reasonable requests of the irs to provide books_and_records petitioner continued taking a frivolous position throughout his irs appeals proceedings discussion before we address the substantive issues in the instant case we must decide whether the record should be reopened to receive new evidence after briefs were due in the instant case petitioner filed a motion requesting a reopening of the record for the introduction of new evidence to support his indebtedness and subsequent contribution of the note proceeds to the capital of the company reopening the record for the submission of additional evidence lies within the discretion of the court 401_us_321 a court will not grant a motion to reopen the record unless among other requirements the evidence is material to the issues involved and probably would change the outcome of the case see coleman v commissioner tcmemo_1989_248 affd without published opinion 991_f2d_795 6th cir citing 312_f2d_533 8th cir despite repeated requests for documents by respondent before and at the trial of the instant case petitioner failed to substantiate his contention that he had basis in the company’s stock through the contribution of cash he obtained from a refinancing of the note indeed petitioner refused to address that issue preferring to rely on frivolous arguments we deny petitioner’s motion to reopen the record because among other reasons it is prejudicial to respondent but note that even if we were to admit the documents petitioner wishes to submit the documents fail to support petitioner’s contention that he is personally liable on a refinancing of the note that the company was relieved of its debt pursuant to the note and that he actually contributed the proceeds of the refinancing of the note to the capital of the company we do not address with somber reasoning and copious citations of precedent petitioner’s arguments that he is not required to file tax returns or pay income_tax as to do so might suggest that petitioner’s arguments possess some degree of colorable merit see 737_f2d_1417 5petitioner claims he has basis in his stock of the company sufficient to offset capital_gains distributions he received from the company 5th cir accordingly we hold that petitioner is liable for the amounts of the deficiencies in his income_tax set forth in the notices of deficiency for the through taxable years we address next whether petitioner is liable for the fraud_penalty pursuant to sec_6651 in deciding whether a failure_to_file is fraudulent under sec_6651 we consider the same elements that are considered in imposing the addition_to_tax for fraud under former sec_6653 and present sec_6663 102_tc_632 fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing 252_f2d_56 9th cir 94_tc_316 the commissioner bears the burden of demonstrating fraud by clear_and_convincing evidence sec_7454 rule b the existence of fraud is a question of fact to be resolved upon consideration of the entire record 781_f2d_1566 11th cir affg per curiam tcmemo_1985_63 69_tc_391 to carry the burden_of_proof on the issue of fraud the commissioner must show for each year in issue that an underpayment_of_tax exists and some portion of the underpayment is due to fraud 92_tc_661 with respect to the first prong of the test the commissioner need not prove the precise amount of the underpayment resulting from fraud but only that some part of the underpayment_of_tax for each year in issue is attributable to fraud 466_f2d_11 5th cir 465_f2d_299 7th cir affg tcmemo_1970_274 the commissioner may not however simply rely upon the taxpayer’s failure to show error in the determinations of the deficiencies 96_tc_858 affd 959_f2d_16 2d cir petzoldt v commissioner supra pincite the commissioner must show that the taxpayer intended to evade taxes known or believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes korecky v commissioner supra pincite 80_tc_1111 fraud is not to be imputed or presumed but rather must be established by some independent evidence of fraudulent intent 55_tc_85 53_tc_96 however fraud need not be established by direct evidence which is rarely available but may be proved by surveying the taxpayer’s entire course of conduct and drawing reasonable inferences therefrom 317_us_492 korecky v commissioner supra pincite rowlee v commissioner supra pincite although fraud may not be found under circumstances which at the most create only suspicion petzoldt v commissioner supra pincite the intent to defraud may be inferred from any conduct the likely effect of which would be to conceal mislead or otherwise prevent the collection_of_taxes believed to be owing spies v united_states supra pincite courts have relied on a number of indicia or badges_of_fraud in deciding whether to sustain the commissioner’s determinations with respect to the additions to tax for fraud although no single factor may be necessarily sufficient to establish fraud the existence of several indicia may be persuasive circumstantial evidence of fraud 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 beaver v commissioner supra pincite circumstantial evidence that may give rise to a finding of fraudulent intent includes understatement of income inadequate records failure_to_file tax returns concealment of assets failure to cooperate with tax authorities filing false forms w- failure to make estimated_tax payments and engaging in illegal activity 796_f2d_303 9th cir affg tcmemo_1984_601 the badges_of_fraud are nonexclusive miller v commissioner supra pincite the taxpayer's background and the context of the events in question may be considered as circumstantial evidence of fraud spies v united_states supra pincite plunkett v commissioner supra pincite the instant case involves numerous badges_of_fraud petitioner is an intelligent and well-educated businessman who prior to complied with applicable tax laws petitioner failed to file tax returns or make tax_payments in taxable years through petitioner attempted to conceal assets and income in a sham trust petitioner failed to cooperate with reasonable requests for documents we conclude that the record shows by clear_and_convincing evidence that petitioner understated his income and that there are sufficient badges_of_fraud to show that petitioner fraudulently intended to understate his income we therefore hold that petitioner is liable for the fraud_penalty pursuant to sec_6651 for taxable years and pursuant to sec_7491 respondent bears the burden of production with respect to the additions to tax under sec_6651 sec_6651 and sec_6654 consequently respondent must produce sufficient evidence to demonstrate that the addition_to_tax is appropriate see 116_tc_438 once respondent meets his burden of production petitioner must produce sufficient evidence to persuade the court that respondent’s determination is incorrect id pincite sec_6651 imposes an addition_to_tax for failure_to_file an income_tax return a taxpayer may be relieved of the addition however if he can demonstrate that the failure is due to reasonable_cause and not due to willful neglect id willful neglect means conscious intentional failure or reckless indifference 469_us_241 proced admin reg sec_301_6651-1 states that if a taxpayer exercises ordinary business care and prudence and is nevertheless unable to file on time then the delay is due to reasonable_cause respondent has carried his burden of production showing that petitioner failed to file a return for taxable_year petitioner has failed to demonstrate reasonable_cause for his failure_to_file a return and failure to pay the tax due citing only frivolous protester arguments see yoder v commissioner tcmemo_1990_116 holding misguided interpretations of the constitution are not reasonable_cause the addition_to_tax under sec_6651 for taxable_year is accordingly sustained sec_6651 provides for an addition_to_tax in instances where there is a failure to pay the amount of tax shown on a return and it applies only when an amount of tax is shown on a return 120_tc_163 petitioner did not file a return or pay taxes for any of the years through and respondent prepared substitute returns pursuant to sec_6020 under sec_6651 a return prepared by the secretary under sec_6020 is treated as the return filed by the taxpayer for purposes of determining an addition_to_tax under sec_6651 cabirac v commissioner supra pincite we hold that petitioner is liable for the additions to tax under sec_6651 for taxable years through sec_6654 imposes an addition_to_tax for failure to pay estimated income_tax sec_6654 applies where prepayments of tax either through withholdings or by making estimated quarterly payments do not equal the percentage of total liability required under the statute unless one of the several exceptions under sec_6654 applies niedringhaus sec_6654 requires quarterly installment payments of percent of the required_annual_payment sec_6654 the required_annual_payment is the lesser_of percent of the tax due for the year in issue or percent of the tax_shown_on_the_return in the preceding year sec_6654 v commissioner 99_tc_202 petitioner reported a tax_liability in of dollar_figure and owed tax in each of years in issue yet failed to make any estimated payments we therefore hold that petitioner is liable for the addition_to_tax under sec_6654 for taxable years through sec_6673 provides that this court may require the taxpayer to pay a penalty not in excess of dollar_figure whenever it appears to this court a the proceedings were instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies respondent has moved that the court impose a penalty in the instant case the record indicates that petitioner was warned that this court could impose a penalty if he persisted in raising frivolous tax_protester arguments despite being warned petitioner raised frivolous arguments throughout the appeals process in his petition to this court and in his briefs accordingly we shall impose a dollar_figure penalty on petitioner pursuant to sec_6673 to reflect the foregoing an appropriate order and decision will be entered
